Title: Enclosure: Invoice for Freight and Duties, 4 January 1804
From: 
To: Jefferson, Thomas


                  
                  
                  
                     
                        Paid
                        freight to Washington for 1 Barrell Mississippi Water
                        $ .
                        67
                     
                     
                        
                         Porterage
                        .
                        66
                     
                     
                        
                        freight to the Owners of the Ship Eliza for 1 Butt of Sherry Wine
                        11.
                        00
                     
                     
                        
                        Do.    "       "                  Edward for 2 pipes Lisbon Do
                        10.
                        50
                     
                     
                     
                        
                        Duties on 1 Butt Sherry Wine
                        55.
                        44
                     
                     
                        
                        Do "2 pipes Lisbon Do
                        82.
                        50
                     
                     
                        
                        Cooperage for uncasing & Casing 1 Butt & 2 pipes in Order to have them Guaged
                        .
                        75
                     
                     
                        
                        Porterage
                         1.
                        00
                     
                     
                        
                        
                        $162.
                        52
                     
                  
                  [In TJ’s hand:]
                  
                     
                        
                        1. butt
                        2. pipes
                        
                     
                     
                        Sherry
                        Lisbon
                     
                     
                        freight
                        11.
                        10.50
                     
                     
                        duties
                        55.44
                        82.50
                     
                     
                        
                        66.44
                        93.
                     
                     
                        
                        46.50 per pipe
                     
                  
                  55.44 D duty @ .40 cents gives the contents of the butt to be 138½ galls. by gage
                  82.50 duty @ .30 cents gives 275. galls. for the 2. pipes or 137½ galls. each by gage.
               